 1
 2
 3
 4
 5
                        UNITED STATES DISTRICT COURT
 6                 FOR THE EASTERN DISTRICT OF WASHINGTON
 7   UNITED STATES OF AMERICA,
 8
                                 Plaintiff,
 9
10                    v.                          Case No.: 2:18-CR-0232-TOR-6
11                                                PROTECTIVE ORDER
12    MISAEL REYES-TAJIMAROA,                     REGULATING DISCLOSURE OF
                                                  DISCOVERY AND SENSITIVE
13                               Defendant.       INFORMATION CONTAINED
14                                                THEREIN
15
16
17
18
19
20        The United States of America, having applied to this Court for a protective
21 order regulating disclosure of the discovery materials and the personal information
22 contained therein (the “Discovery”) to defense counsel in connection with the
23 Government’s discovery obligations, and the Court finding good cause therefore, IT
24
   IS HEREBY ORDERED:
25
          1.     The United States’ Motion for Protective Order Regulating Disclosure of
26
     Discovery and Information (ECF No. 303) is GRANTED.
27
28
     PROTECTIVE ORDER - 1
           2.     The United States is authorized to disclose the Discovery and personal
 1
     information materials (hereinafter “Discovery”) in its possession pursuant to the
 2
     discovery obligations imposed by this Court.
 3
           3.     Government personnel and counsel for Defendant shall not provide, or
 4
     make available, the Discovery to any person except as specified in this Order or by
 5
 6 approval from this Court. Therefore, defense counsel and the Government shall
 7 restrict access to the Discovery, and shall only disclose the Discovery to their client,
 8 office staff, investigators, independent paralegals, necessary third-party vendors,
 9 consultants, and/or anticipated fact or expert witnesses to the extent that defense
10 counsel believes is necessary to assist in the defense of their client in this matter or
11 that the Government believes is necessary in the investigation and prosecution of this
12 matter.
13         4.     Third parties contracted by the United States or defense counsel to

14 provide expert analysis or testimony may possess and inspect the Discovery, but only
15 as necessary to perform their case-related duties or responsibilities in this matter. At
16 all times, third parties shall be subject to the terms of this Order.
17        5.      Discovery in this matter will be made available to defense counsel via

18 access to a case file on USA File Exchange. If necessary, to review discovery with
19 the client, defense counsel may download the Discovery and duplicate only once.
20 Discovery materials may not be left in the possession of the Defendant. In order to
21 provide Discovery to a necessary third-party vendor, consultant, and/or anticipated
22 fact or expert witness, defense counsel may duplicate the Discovery only once. No
23 other copies shall be made, by defense counsel, the Defendant or the third-party,
24 without prior approval from this Court.
25       6.     To the extent that defense counsel makes any portion of the Discovery

26 available in paper format to anyone, including his client, outside of counsel’s office,
27 defense counsel shall ensure that any and all sensitive and confidential information is
28 redacted or removed.
   PROTECTIVE ORDER - 2
           7.     All counsel of record in this matter, including counsel for the United
 1
     States, shall ensure that any party, including the Defendant, that obtains access to the
 2
     Discovery is provided a copy of this Order. No other party that obtains access to or
 3
     possession of the Discovery shall retain such access or possession unless authorized
 4
     by this Order, nor further disseminate the Discovery except as authorized by this
 5
 6 Order. Any other party that obtains access to, or possession of, the Discovery shall
 7 promptly destroy or return the Discovery once access to or possession of Discovery is
 8 no longer necessary. For purposes of this Order, “other party” is any person other
 9 than counsel for the United States, counsel for Defendant, or the Defendant.
10       8.    All counsel of record, including counsel for the United States, shall keep

11 a list to identify each person to whom the Discovery is disclosed and who was advised
12 of the requirements of this Order. Neither counsel for each of the Defendant, nor the
13 counsel for the United States, shall be required to disclose this list of persons unless
14 ordered to do so by the Court.
15         9.     Upon entry of a final order of the Court in this matter and conclusion of

16 any direct appeals, government personnel and counsel for Defendant shall retrieve and
17 destroy all copies of the Discovery, except that counsel and government personnel
18 may maintain copies in their closed files following their customary procedures.
19
20
21
22
23
24
25
26
27
28
     PROTECTIVE ORDER - 3
           10.   Government personnel and counsel for Defendant shall promptly report
1
     to the Court any known violations of this Order.
2
           IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
3
     this Order and provide copies to counsel.
4
           DATED April 12, 2019.
5
6
7
8                                        THOMAS O. RICE
                                  Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROTECTIVE ORDER - 4
